DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Darren Smith (Reg. No. 64261) on 08/23/2033.
	
The claims have been amended as follows:

Listing of Claims:
(Currently Amended) A method for booting an information handling system, comprising:

determining whether a chassis of the information handling system was opened following a prior boot; 
determining whether a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system; and
booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations upon determining that the boot of the information handling system does not require installation of the update and that the chassis of the information handling system was not opened following the prior boot, , wherein the booting by bypassing one or more BIOS POST operations comprises at least one of:
bypassing peripheral component interconnect (PCI) device discovery and PCI device enumeration;
restoring a PCI resource allocation from a non-volatile random access memory (NVRAM);
bypassing system inventory collection and transmission; or
restoring system information from the NVRAM.
(Currently Amended) The method of claim 1, further comprising[[:]] 
(Cancelled) 
(Currently Amended) An information handling system comprising:
a processor; and
a non-volatile random access memory (NVRAM),
wherein the processor is configured to perform steps comprising:

determining whether a chassis of the information handling system was opened following a prior boot; 
determining whether a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system; and
booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations upon determining that the boot of the information handling system does not require installation of an update and that the chassis of the information handling system was not opened following the prior boot, , wherein booting by bypassing one or more BIOS POST operations comprises at least one of:
bypassing peripheral component interconnect (PCI) device discovery and PCI device enumeration;
restoring a PCI resource allocation from a non-volatile random access memory (NVRAM);
bypassing system inventory collection and transmission; or
restoring system information from the NVRAM.
(Currently Amended) The information handling system of claim 11, further comprising[[:]] 
(Cancelled) 
(Currently Amended) A computer program product, comprising:
a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to perform steps comprising:

determining whether a chassis of the information handling system was opened following a prior boot; 
determining whether a boot of the information handling system does not require installation of an update, downloaded by the information handling system, to a firmware of the information handling system; and
booting by bypassing one or more basic input/output system (BIOS) power-on self-test (POST) operations upon determining that the boot of the information handling system does not require installation of an update and that the chassis of the information handling system was not opened following the prior boot, , wherein booting by bypassing one or more BIOS POST operations comprises at least one of:
bypassing peripheral component interconnect (PCI) device discovery and PCI device enumeration;
restoring a PCI resource allocation from a non-volatile random access memory (NVRAM);
bypassing system inventory collection and transmission; or
restoring system information from the NVRAM.
(Cancelled) 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187